COBB, W., Senior Judge,
concurring specially.
I write only to respond to the issues raised by the dissent. First, this is not an imputed income case. The trial court surmised that the 30-month average income utilized represented real income on which it could base child support payments. Woodard v. Woodard, 634 So.2d 782 (Fla. 5th DCA 1994); Shudlick v. Shudlick, 618 So.2d 740 (Fla. 4th DCA 1993).
The fundamental point is that Ellis Peetluk has never raised any concerns or expressed complaints about the lack of deductions from his average gross income. It was not briefed or argued and, thus, is simply not a consideration in this appeal. See Carrasquillo v. Holiday Carpet Service, Inc., 615 So.2d 862 (Fla. 3d DCA 1993).